UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):April 22, 2010 AMERICAN EXPRESS COMPANY (Exact name of registrant as specified in its charter) New York 1-7657 13-4922250 (State or other jurisdiction of incorporation or organization) (Commission File Number) (IRS Employer Identification No.) 200 Vesey Street, World Financial Center New York, New York (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code:(212) 640-2000 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02Results of Operations and Financial Condition and Item 7.01 Regulation FD Disclosure The following information is furnished under Item 2.02 - Results of Operations and Financial Condition and Item 7.01 - Regulation FD Disclosure: On April 22, 2010, American Express Company (the “Company”) held alive audio conference call/webcast to discuss the Company’s financial results for the three months ended March 31, 2010. In connection with the Company’s conference call/webcast, the Company is furnishing herewith a transcript of the conference call/webcast, which is attached as Exhibit 99.1 hereto,and a copy of the slides that accompanied the conference call/webcast, which are attached as Exhibit 99.2 hereto, and each such exhibit is hereby incorporated by reference. EXHIBITS Transcript of first quarter 2010 American Express Company Earnings Conference Call/Webcast held April 22, 2010 Slides relating to first quarter 2010 American Express Company Earnings Conference Call/Webcast held April 22, 2010 Item 5.07Submission of Matters to a Vote of Security Holders (a)The annual meeting of the shareholders of American Express Company (the “Company”) was held on April 26, 2010. The matters that were voted upon at the meeting, and the number of votes cast for or against, as well as the number of abstentions and broker non-votes, as to each such matter, where applicable, are set forth below. (b) 1.Election of Directors. VOTES FOR VOTES WITHHELD BROKER NON-VOTES Daniel F. Akerson 907,957,981 14,290,417 Charlene Barshefsky 873,317,467 48,930,931 Ursula M. Burns 918,153,474 4,094,924 Kenneth I. Chenault 885,814,368 36,434,041 Peter Chernin 824,880,359 97,368,039 Jan Leschly 818,286,773 103,961,625 Richard C. Levin 917,986,233 4,262,165 Richard A. McGinn 745,500,098 176,748,300 Edward D. Miller 825,047,599 97,200,799 Steven S Reinemund 917,469,494 4,778,904 Robert D. Walter 818,637,769 103,610,629 Ronald A. Williams 918,513,894 3,734,504 Peter Lindner 11 In a contested election, the Director nominees who receive the plurality of votes cast are elected as Directors. Under the plurality standard, the number of persons equal to the number of vacancies to be filled who receive more votes than other nominees are elected to the Board of Directors (the “Board”), regardless of whether they receive a majority of votes cast.An election is considered contested under Section 6.3 of the Company’s certificate of incorporation if there are more nominees than positions on the Board to be filled at the meeting of shareholders as of the fourteenth day prior to the date on which the Company files its definitive proxy statement with the Securities and Exchange Commission.For the election of Directors at the annual meeting of shareholders, based on a shareholder notice that the Company had received, there were more nominees than the number of Directors to be elected, and therefore, plurality voting governed the election of directors. The shareholders elected all 12 of the Company’s nominees for director. Mr.Peter W. Lindner, a shareholder who nominated himself under the Company’s By-Laws as a candidate for director at the 2010 Annual Meeting, was not elected as a director of the Company. All 12 of the Company’s nominees for director received over a majority of votes cast. 2.Votes regarding ratification of appointment of PricewaterhouseCoopers LLP as our independent registered public accounting firm for 2010 were as follows: VOTES FOR VOTES AGAINST ABSTENTIONS BROKER NON-VOTES 1,022,449,859 — 3.Votes regarding advisory (non-binding) vote approving executive compensation were as follows: VOTES FOR VOTES AGAINST ABSTENTIONS BROKER NON-VOTES 631,863,969 — 4.Votes on a shareholder proposal relating to cumulative voting for Directors were as follows: VOTES FOR VOTES AGAINST ABSTENTIONS BROKER NON-VOTES 220,933,666 103,177,163 5.Votes on a shareholder proposal relating to the calling of special shareholder meetings were as follows: VOTES FOR VOTES AGAINST ABSTENTIONS BROKER NON-VOTES 403,914,675 6.Votes on a shareholder proposal relating to share retention requirements for executives were as follows: VOTES FOR VOTES AGAINST ABSTENTIONS BROKER NON-VOTES 304,302,330 7.Votes on a shareholder proposal introduced from the floor by Mr. Peter Lindner relating to the American Express Code of Conduct were as follows: VOTES FOR VOTES AGAINST ABSTENTIONS BROKER NON-VOTES 56,652 30 -2- SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. AMERICAN EXPRESS COMPANY (REGISTRANT) By: /s/ Carol V. Schwartz Name:Carol V. Schwartz Title: Secretary Date:April 28, 2010 -3- EXHIBIT INDEX Exhibit No.Description Transcript of first quarter 2010 American Express Company Earnings Conference Call/Webcast held April 22, 2010 Slides relating to first quarter 2010 American Express Company Earnings Conference Call/Webcast held April 22, 2010 -4-
